Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 04, 2014

The Court of Appeals hereby passes the following order:

A15A0033. TUCKER v. THE STATE.

      This appeal was docketed in this court on August 20, 2014. The appellant’s
brief, including enumerations of error, was due to be filed no later than September 9,
2014. Court of Appeals Rule 23 (a). Appellant, however, has failed to file a brief.
Accordingly, the time for filing is extended and appellant is hereby ordered to file a
brief, including enumeration of errors, within 10 days from entry of this order.
Failure to comply with this order will result in the dismissal of this appeal and may
subject appellant to a finding of contempt. Court of Appeals Rules 7 and 23 (a).

                                       Court of Appeals of the State of Georgia
                                                                            11/04/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.